The Franklin company complains because the commission (1) held that federal taxes were not an operating expense and (2) because it found that the company's property was worth only $245,000 for rate-making purposes.
Notwithstanding the commission erred when it held that federal taxes were not an operating expense the order appealed from will not be vacated, for the company has failed to show that the rates as *Page 548 
allowed by the commission, and now in force, will not produce sufficient income to enable it to pay its federal taxes and give it a reasonable return on its investment. This result is not to be construed as a finding that the value of the company's property for rate making or any other purpose is only $245,000 as found by the commission, or that it is worth more than $300,000 as the company contends.
What is intended and all that is intended by this decision is that the company has failed to satisfy the court that as to lighting rates the decision and order are "clearly unreasonable," and for that reason unlawful. Laws 1913, c. 145, s. 22 (e).
Appeal dismissed.
PARSONS, C.J., did not sit.